Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-15 (renumbered claim 18) is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20090126107 to Kuo in view of U.S. Pub. No. 2012/0096649 to Fukano.
Claim 1, 7-12, and 14-15, Kuo discloses a method of forming a cushion, comprising forming elastomeric cushion comprising a plurality of intersecting buckling walls defining a plurality of hollow columns dividing the elastomeric cushion into equal sized cushioning units 3 [0031]; and using the substantially equal sized cushioning units to form the cushion (fig. 9-10). Kuo discloses a base 10, but is silent to forming a king size or dividing the cushioning inserts into four and inserting at least one into a receptacle of the cushion base. Fukano discloses a housing unit 11 with four units inserted a receptacle of the housing unit [0027][0037](fig. 1). It would have been obvious for one having ordinary skill in the art at the time of the invention to 
Claim 2, Kuo, as modified, discloses the method, wherein Fukano further discloses forming the elastomeric cushion comprises molding [0018][0051].
Claims 3-6, Kuo, as modified, discloses the method, but is silent to the cushion having a length between 80 inches and 84 inches, a width between 76 inches and 82 inches, the cushioning inserts having a width between 22 inches and 27 inches and a length between 54 inches and 59 inches. As previously stated above, selecting a range of known mattress sizes to construct a cushion or insert is considered an obvious modification and it would have been obvious for one having ordinary skill in the art to construct a mattress with the dimensions as stated above yielding predictable results that provide an equivalent and alternative cushion to suit the needs of the individual user.  




Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20090126107 to Kuo in view of U.S. Pub. No. 2012/0096649 to Fukano, and further in view of U.S. Pub. No. 2004/0226098 to Pearce.
Claim 13, Kuo, as modified, discloses the method, but is silent to dividing elements with a wet saw. Pearce discloses cutting the elastomeric cushion with a saw [0585]. Pearce is silent to the saw being a wet saw. Selecting from a plethora of known cutting devices is considered an obvious modification and it would have been obvious for one having ordinary skill at the time of the invention to select a wet saw yielding predictable results that provides an equivalent and alternative means to cut the elastomeric cushion.












Response to Arguments
Applicant's arguments filed 03/29/21 have been fully considered but they are not persuasive.  PRINCIPLES OF LAW "Section 103 forbids issuance of a patent when 'the differences between the subject matter sought to be patented and the prior art are suchthat the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.'" KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1734 (2007).  "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.  As previously stated, merely selecting a range of known mattress sizes to construct a cushion is considered an obvious modification and one having ordinary skill in the art to would have not found it novel or inventive to construct a king size from at least for cushioning .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673